Supreme Court of Florida
                                  ____________

                                  No. SC18-158
                                  ____________


IN RE: AMENDMENTS TO THE RULES REGULATING THE FLORIDA
  BAR AND THE RULES OF THE SUPREME COURT RELATING TO
      ADMISSIONS TO THE BAR–MILITARY SPOUSE RULES.

                                  [July 19, 2018]

PER CURIAM.

      Before the Court is the joint petition of The Florida Bar (Bar) and the

Florida Board of Bar Examiners (Board) proposing amendments to both the Rules

Regulating the Florida Bar (Bar Rules) and the Rules of the Supreme Court

Relating to Admissions to the Bar (Bar Admission Rules). We have jurisdiction.

See art. V, § 15, Fla. Const.

      The Bar and Board propose that the Bar Rules be amended to include new

chapter 21 (Military Spouse Authorization to Engage in the Practice of Law in

Florida). The proposed new chapter is composed of the following new rules: 21-

1.1 (Purpose); 21-2.1 (Eligibility); 21-3.1 (Continuing Legal Education); 21-4.1

(Activities and Requirement); 21-5.1 (Annual Renewal); and 21-6.1 (Termination).
The petition also proposes that the Bar Admission Rules be amended to include

new rule 2-23.7 (Military Spouse Fee).

      The proposed new rules were approved by the Board of Governors of The

Florida Bar, and were published for comment in The Florida Bar News prior to the

Court’s consideration of them. The notice directed interested persons to file their

comments directly with the Court. One comment was filed in support of the

proposed new rules. Neither the Bar nor the Board filed a response to the

comment.

      Having considered the joint petition and the comment filed, we adopt these

proposed amendments to the Rules Regulating the Florida Bar and the Rules of the

Supreme Court Relating to Admissions to the Bar. The new rules accommodate

the unique mobility requirements of members of the U.S. Armed Services and their

families. Service members are frequently required to relocate to duty locations

around the globe based on the needs of the particular service to which they belong,

with little regard to how the relocation may affect the service member’s family. As

a result, the assignment of a service member to a duty location in Florida may

place the service member’s spouse in the untenable position of having to choose

between giving up the practice of law to relocate with the service member and

continuing to practice law in the jurisdiction where he or she is already licensed.

New chapter 21 and new rule 2-23.7 establish a process whereby the spouse of a


                                         -2-
service member who is licensed to practice law in another jurisdiction may obtain

authorization to practice law in Florida for up to five years without taking the

Florida Bar Examination while the service member is assigned to a duty location in

the state.

       It is our hope that the adoption of these new rules will assuage some of the

hardships associated with service in the U.S. Armed Services. At a minimum, our

adoption of these new rules gives form to the abiding gratitude we all share for the

men and women who voluntarily serve in the U.S. Armed Services and the

sacrifices endured by their families.

       Accordingly, new chapter 21 and new rule 2-23.7, as reflected in the

appendix to this opinion, are added to the Rules Regulating the Florida Bar and the

Rules of the Supreme Court Relating to Admissions to the Bar, respectively. The

amendments shall become effective at 12:01 a.m., September 17, 2018.

       It is so ordered.

CANADY, C.J., and PARIENTE, QUINCE, POLSTON, LABARGA, and
LAWSON, JJ., concur.
LEWIS, J., concurs in result.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Rules of the Supreme Court of Florida Relating to
Admissions to the Bar

Joshua E. Doyle, Executive Director, Michelle Suskauer, President, John M.
Stewart, President-elect, Vanessa Lee Brice, Chair, Tina Marie Fischer, Past Chair,

                                         -3-
Military Affairs Committee, William A. Spillias, Director, Unlicensed Practice of
Law, and Elizabeth Clark Tarbert, Ethics Counsel, The Florida Bar, Tallahassee,
Florida; and Elizabeth J. Walters, Chair, Michele A. Gavagni, Executive Director,
and James T. Almon, General Counsel, Florida Board of Bar Examiners,
Tallahassee, Florida,

      for Petitioner

Karlyn H. Boler, on behalf of Military Spouse JD Network, Arlington, Virginia,

      Responding with Comments




                                       -4-
                                        Appendix


                  RULES REGULATING THE FLORIDA BAR
    CHAPTER 21 MILITARY SPOUSE AUTHORIZATION TO ENGAGE
           IN THE PRACTICE OF LAW IN FLORIDA
                        21-1 PREAMBLE
                    RULE 21-1.1 PURPOSE
    The Supreme Court of Florida may certify a lawyer who is the spouse of a full-
time active duty member of the United States armed forces to engage in the
practice of law in Florida while the lawyer’s spouse is stationed within this
jurisdiction, due to the unique mobility requirements of military families who
support the defense of the United States. A lawyer certified under this chapter is
considered a member of the Florida Bar during the period of certification.

                      21-2 ELIGIBILITY REQUIREMENTS
                         RULE 21-2.1 ELIGIBILITY
   To be eligible for certification under this chapter, the applicant must:
    (a) be identified and enrolled in the Department of Defense “Defense
Enrollment Eligibility Reporting System” (or identified and enrolled by the
Department of Homeland Security for the Coast Guard when not operating as a
service of the Navy) as the spouse of a full-time active duty member of the United
States armed forces or a member of the Guard or Reserve components who is
ordered to extended active duty under Title 10 of the U.S. Code and transferred
from outside Florida to a duty station in Florida;

   (b) hold a J.D. or LL.B. degree from a law school accredited by the American
Bar Association at the time the applicant matriculated or graduated;
   (c) have been admitted after passing a written examination to the practice of
law in another United States jurisdiction;

   (d) be an active member of the bar in good standing who is eligible to practice
law in at least 1 United States jurisdiction;

   (e) be a member of the bar in good standing in every jurisdiction to which the
applicant has been admitted to practice law;



                                        -5-
    (f) establish that the applicant is not subject to lawyer discipline or the subject
of a pending disciplinary matter in any other jurisdiction;

   (g) not have failed the Florida Bar examination within 5 years of the date of
application under this chapter or previously been denied admission to The Florida
Bar for reasons of character and fitness;
     (h) reside in Florida with the service member stationed in Florida or provide
evidence that the applicant intends to reside in Florida with the service member
stationed in Florida within 6 months of the application;

   (i) certify having read the Florida Rules of Discipline, the Florida Rules of
Professional Conduct and this chapter and agree to submit to the jurisdiction of the
Supreme Court of Florida for disciplinary purposes;
     (j) submit an application to the Florida Board of Bar Examiners in the form
required by that board, including a copy of the military member’s orders to a duty
station within Florida;
      (k) pay an application fee established by the Florida Board of Bar Examiners;
and
    (l) establish the applicant’s qualifications as to character and fitness to the
satisfaction of the Florida Board of Bar Examiners.

           21-3 CONTINUING LEGAL EDUCATION REQUIREMENTS
              RULE 21-3.1 CONTINUING LEGAL EDUCATION
     (a) Basic Skills Course Requirement. A lawyer certified to practice law in
Florida as a military spouse must complete the basic skills course requirement as
set forth in subchapter 6-12 of these rules within 6 months of initial certification.

    (b) Exemption and Deferment. A lawyer certified to practice law in Florida
as a military spouse is not eligible for exemption from or deferral of the basic skills
course requirement.

    (c) Minimum Ongoing Requirement. A lawyer certified to practice law in
Florida as a military spouse must complete 10 hours of continuing legal education
during each year the authorization is renewed, including 2 hours of ethics each
year.




                                          -6-
     21-4 PERMISSIBLE ACTIVITIES AND PRACTICE REQUIREMENT
            RULE 21-4.1 ACTIVITIES AND REQUIREMENT
    (a) Generally. Except as provided elsewhere in this chapter, lawyers certified
to practice law in Florida as military spouses are entitled to all privileges, rights,
and benefits and subject to all duties, obligations, and responsibilities of members
of the Florida Bar in good standing and eligible to practice law in Florida.

   (b) Required Association with Florida Bar Member. A lawyer certified
under this chapter must be employed by or in a mentorship relationship with a
member of The Florida Bar who is eligible to practice law in Florida. The Military
Affairs Committee will establish a mentor network for this purpose and may
appoint its own committee members or other members of The Florida Bar as
mentors.

                                21-5 RENEWAL
                       RULE 21-5.1 ANNUAL RENEWAL
    The authorization under this chapter is annual. Every member of the Florida
Bar certified as a military spouse lawyer must pay annual membership fees equal
to those paid by active members of the Florida Bar, must provide The Florida Bar
with a statement that the certified lawyer continues to be eligible under this
subchapter, and must provide any other information required by The Florida Bar.

                              21-6 TERMINATION
                          RULE 21-6.1 TERMINATION

    (a) Termination Due to Change in Status.
        (1) Generally. The certification to practice law under this chapter will
    terminate if:

           (A) the service member is no longer an active duty member of the
        United States armed forces;

            (B) the certified lawyer is no longer married to the service member;

            (C) the service member receives a permanent transfer outside of
        Florida, except that the certified lawyer may continue to practice pursuant
        to this chapter if the service member has been assigned to an
        unaccompanied or remote assignment with no dependents authorized until
        the service member is assigned to a location with dependents authorized;


                                         -7-
      (D) the certified lawyer relocates outside of Florida for more than 6
   continuous months;

       (E) the certified lawyer requests that the certification be terminated;

       (F) five years have elapsed since the certified lawyer was certified; or

      (G) the certified lawyer becomes a member of The Florida Bar by
   meeting all admission requirements to The Florida Bar.

    (2) Notice. Except on becoming a Florida Bar member by meeting all
admission requirements, the certified lawyer must notify The Florida Bar in
writing of any of the above events within 30 days of its occurrence, must
simultaneously file in each matter pending before any court or tribunal a notice
that the lawyer will no longer be involved in the case, and must provide written
notice to all clients receiving representation from the lawyer that the lawyer
will no longer represent them. The Florida Bar will notify the Supreme Court
of Florida and request that the certification be terminated.

(b) Termination for Cause.
    (1) Generally. The certification to practice law under this chapter will
terminate if the certified lawyer:

      (A) fails to pay the annual renewal as required elsewhere in this
   chapter;
       (B) fails to meet the continuing education requirement as required
   elsewhere in this chapter;
       (C) takes and fails the Florida Bar Examination or the character and
   fitness investigation; or

       (D) is disbarred or suspended by another jurisdiction.

    (2) Notice. The Florida Bar will provide written notification to the certified
lawyer and the Supreme Court of Florida of any of the above events within 30
days of its occurrence. On termination the lawyer must file in each matter
pending before any court or tribunal a notice that the lawyer will no longer be
involved in the case and must provide written notice to all of the lawyer’s
clients that the lawyer will no longer represent them.



                                     -8-
      RULES OF THE SUPREME COURT RELATING TO ADMISSIONS
                        TO THE BAR
    2-23.7 Military Spouse Fee. Applicants submitting an application under the
Rules Regulating The Florida Bar for authorization to practice law in Florida as
military spouses while their spouse is stationed within this jurisdiction must file
with the Bar Application the fee of $1,000.
    Military spouses applying for full admission to The Florida Bar and not relying
on the rules regarding authorization to practice law in Florida as a military spouse
under the Rules Regulating The Florida Bar will be required to pay the appropriate
fee under rules 2-23.2 or 2-23.4, whichever is applicable.




                                        -9-